Downer, J.
Chapter 120, R. S., confers upon justices of the peace limited jurisdiction in civil actions, and provides the form of a summons, and how it shall be served. A summons against a corporation (sec. 18) must be served “by leaving a true and attested copy thereof with the president, cashier, secretary, or other principal officer of such corporation, or at the last and usual place of abode of such president, cashier or other principal officer.” Was the summons issued by the justice of the peace against the plaintiff: in error served on such officer ? The defendant below was a foreign corporation, and held in trust a railroad in this state, and Thompson, with whom a copy of the summons was left, was the principal agent of the plaintiff in error in managing the road. Did this make him a *292principal officer of tbe corporation ? A principal officer is one whose oversight or agency extends either over the whole or some particular department of the general business of the corporation as a president, who has ordinarily a general oversight over its entire business, a secretary over its records, or a treasurer over its moneys — or at least receiving and paying them out. Thompson, to be a principal officer within the meaning of the statute, must be clothed with similar general oversight, authority or control. It is evident that he was not, and must be regarded only as an agent, not as an officer of any hind, much less a principal officer.
We are ashed however, to hold the service sufficient under the provisions of chapter 148, E. S., and the act amendatory thereto. We are of opinion, however, that as there is a special provision in the act concerning justices of the peace, how a justice’s summons shall be served on a corporation, that ]Dro-vision exclusively governs. It follows that there was no service of the summons ; and that the judgment of the court below, being void, must be reversed.
By the Oourt. — Judgment reversed.